UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q (Mark One) x QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended June 30, 2010. OR o TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission file number: 0-21145 ENCORIUM GROUP, INC. (Exact name of registrant as specified in its charter) Delaware 56-1668867 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) 435 Devon Park Drive, Building 500, Wayne, Pennsylvania (Address of principal executive offices) (Zip Code) 484-588-5400 (Registrant’s telephone number, including area code) Indicate by check mark whether the registrant (1)has filed all reports required to be filed by Section13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2)has been subject to such filing requirements for the past 90 days.Yes x No o Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files).Yes o No o Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definition of “large accelerated filer”, “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. (Check one): Largeacceleratedfiler o Acceleratedfiler o Non-accelerated filer o Smallerreportingcompany x Indicate by check mark whether the Registrant is a shell company (as defined in Rule 12b-2 of the Act)YesoNox Indicate the number of shares outstanding of each of the issuer’s classes of common stock, as of the latest practicable date: As of August 16, 2010, there were 3,408,247 shares of Encorium Group, Inc. common stock issued, par value $.001 per share, which excludes 38,765 shares in treasury. ENCORIUM GROUP, INC. INDEX Page PART I. FINANCIAL INFORMATION ITEM1. Consolidated Condensed Financial Statements (unaudited) 2 Consolidated Condensed Balance Sheets – June 30, 2010 and December 31, 2009 2 Consolidated Condensed Statements of Operations – Three and Six months ended June 30, 2010and 2009 3 Consolidated Condensed Statements of Cash Flows – Six months ended June 30, 2010 and 2009 4 Notes to Consolidated Condensed Financial Statements 5 ITEM2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 26 ITEM4T. Controls and Procedures 40 PART II. OTHER INFORMATION ITEM1A. Risk Factors 41 ITEM6. Exhibits 51 SIGNATURES 52 1 Table of Contents PART I. FINANCIAL INFORMATION ITEM1. FINANCIAL STATEMENTS ENCORIUM GROUP, INC. CONSOLIDATED CONDENSED BALANCE SHEETS June 30, December 31, Assets (UNAUDITED) Current Assets Cash and cash equivalents $ $ Investigator advances Accounts receivable, less allowance of$316,576 at June 30, 2010 and $412,973 at December 31, 2009 Prepaid expenses and other Costs and estimated earnings in excess of related billings on uncompleted contracts Debt issuance costs, current Current assets of discontinued operations - Total Current Assets Property and Equipment, Net Goodwill Other intangibles, Net Debt issuance costs, long-term Other assets Total Assets $ $ Liabilities and Stockholders' Equity Current Liabilities Accounts payable $ $ Notes payable Credit Lines Accrued expenses Deferred taxes Obligations under capital leases Billings in excess of related costs and estimated earnings on uncompleted contracts Customer advances Current liabilities of discontinued operations Total Current Liabilities Long Term Liabilities Notes Payable Obligations under capital leases Deferred taxes Other liabilities Liability for warrants to purchase common stock - Total Long Term Liabilities Total Liabilities Commitments and contingencies Stockholders' Equity (Deficit) Common stock,$.001 par value 4,375,000 shares authorized, 3,447,002 and 3,426,938 shares issued at June 30, 2010 and December 31, 2009, and 3,408,237 and 3,388,173 shares outstanding at June 30, 2010 and December 31, 2009, respectively Additional paid-in capital Accumulated deficit ) ) Accumulated other comprehensive income Less: Treasury stock, at cost, 38,765 shares ) ) Total Stockholders’ Equity (Deficit) ) Total Liabilities and Stockholders’ Equity (Deficit) $ $ See accompanying notes to the consolidated condensed financial statements. 2 Table of Contents ENCORIUM GROUP, INC. CONSOLIDATED STATEMENTS OF OPERATIONS (UNAUDITED) Three Months Ended Six Months Ended June 30, June 30, Revenue Net revenue $ Reimbursement revenue Total Revenue Operating Expenses Direct Reimbursement out-of-pocket expenses Selling, general and administrative Depreciation and amortization Total Operating Expenses Loss from Operations ) Interest Income - - Interest Expense ) Net Interest (Expense) Gain on Warrants - - Net Loss from continuing operations before Income Taxes ) Income Tax Expense (Benefit) ) 11 ) ) Net Loss from continuing operations $ ) $ ) $ ) $ ) Net Loss from discontinued operations - ) ) ) Income Tax Expense (Benefit) - Net Loss $ ) $ ) $ ) $ ) Weighted Average Common and Common Equivalent Shares Outstanding Basic and diluted Net Loss per Common Share Continuing Operations $ ) $ ) $ ) $ ) Discontinued Operations $
